Mayo, J.
Where the Citizens’ Bank proceeds against mortgaged property belonging to a succession, and it is proved that the succession has no other property out of which the privileged charges of the succession can be paid, no part of‘ the funds arising from the sale of such property can be reserved to pay law *71charges, expenses, etc., of the succession — not even the commissions of the administrator. The Bank has, bj’ its charter, the absolute right to sell said property, no matter what changes of ownership may take place, and its rights to the funds are paramount to succession charges or any other privileges whatsoever.